Citation Nr: 0418537	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  99-11 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bipolar disorder.

3.  Entitlement to service connection for tumor/cyst, 
including as secondary to herbicide exposure.

4.  Entitlement to service connection for a skin condition, 
including as secondary to herbicide exposure.

5.  Entitlement to service connection for hair loss, 
including as secondary to herbicide exposure.

6.  Entitlement to service connection for tingling/numbness 
of the arms and feet, including as secondary to herbicide 
exposure.

7.  Entitlement to service connection for a disability 
manifested by slow healing wounds, including as secondary to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active service from February 1970 to January 
1974 and from May 1975 to October 1979, and was in the Army 
National Guard from September 1985 to May 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1994 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which, in pertinent part, established service 
connection and assigned a 10 percent evaluation for low back 
pain, effective October 6, 1992.  By rating decision dated in 
August 1995, the RO increased that evaluation to 20 percent 
disabling, effective October 6, 1992.  Subsequent to an 
August 1997 Board Remand, the RO again increased that 
evaluation to 40 percent disabling, effective back to October 
6, 1992.  The appeal was closed because the veteran had 
specified his appeal was for a 40 percent disability rating.

The issues currently on appeal also arise from the August 
1994 rating decision, and were referred back to the RO in the 
August 1997 Board Remand in order to allow the RO to provide 
the veteran with a Statement of the Case (SOC) in response to 
what was considered a possible notice of disagreement.  He 
duly perfected and the veteran's appeal has been forwarded to 
the Board for appellate review.

The veteran requested a hearing before a traveling section of 
the Board, but failed to appear for the scheduled hearing in 
January 2004.  He has not shown good cause for his failure to 
report, nor has he submitted a request to reschedule the 
hearing.  Under these circumstances, the request for hearing 
is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2003).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's psychiatric disorder is not currently 
diagnosed as PTSD.

3.  A bipolar disorder was first manifested many years after 
service, and there is no competent medical evidence relating 
this condition with the veteran's military service.

4.  The veteran served aboard a United States naval vessel 
stationed in the waters off Vietnam, during the Vietnam era; 
however, he did not have actual service or visitation in the 
Republic of Vietnam.

5.  The veteran was diagnosed with or treated for tumor/cyst, 
a skin condition, hair loss, tingling/numbness in the arms 
and feet, and a disability manifested by slow healing wounds, 
many years after his discharge from service, and there is no 
competent medical evidence relating these conditions with his 
naval service.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304(f) (2003).

2.  Service connection for bipolar disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303 (2003).

3.  Service connection for tumor/cyst, a skin condition, hair 
loss, tingling/numbness in the arms and feet, and a 
disability manifested by slow healing wounds is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.307(a)(6), 
3.309(e), 3.313 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) became law.  See also 66 Fed. Reg. 45,620-
45,632 (August 29, 2001) (revision of 38 C.F.R. § 3.159, 
effective November 9, 2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Notably, there is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date, and the RO has afforded the 
veteran multiple VA examinations addressing his claimed 
disabilities.

VA's duty to notify the veteran of the evidence necessary to 
substantiate his claims has also been met.  Here, the Board 
acknowledges that October 2001 and December 2003 VCAA notices 
were provided to the veteran long after the initial 
adjudication of his claim in August 1994.  In a recent 
decision, the U.S. Court of Appeals for Veterans Claims 
(Court) expressed the view that a claimant is entitled to 
VCAA notice prior to initial adjudication of the claim.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004); however, it is obvious that the RO could not have 
provided the VCAA notice prior to the initial adjudication 
because that adjudication took place more than six years 
before the enactment of the VCAA and the promulgation of its 
implementing regulations.

As noted, the RO informed him of the need for necessary 
evidence in a combination of documents.  In an October 2001 
letter, although not including the disabilities claimed as 
secondary to herbicide exposure in the introductory 
paragraph, the RO specifically requested any information of a 
condition claimed as secondary to Agent Orange exposure in 
addition to PTSD and bipolar disorder.  A December 2003 
letter that specifically addressed all claimed disorders 
supplemented this VCAA notice letter.  See 38 U.S.C.A. 
§ 5103.  The rating decision and SOC also noted the reason 
for the denial and therefore the evidence that was necessary 
to support a grant of the benefits.  The letters also 
contained language in effect advising the veteran to submit 
or identify any evidence that he believed would help the RO 
decide his claim.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004), cf. VA O.G.C. Prec. Op. No. 
1-2004.

The Board also notes that the veteran has waived agency of 
original jurisdiction consideration of all private medical 
evidence from the Redding Outpatient Clinic, Siskiyou County 
Behavioral Health Services, and from Dr. H.P.  See 38 C.F.R. 
§§ 19.31 and 19.37 (2003).

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply); Valiao v. Principi, 17 Vet. App. 229 (2003)(facts 
averred by claimant cannot conceivably result in grant of 
benefits the case should not be remanded for development that 
could not possibly change outcome of decision).  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.

Service Connection

Law and Regulation

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (1997); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  



Post-Traumatic Stress Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).

Analysis

The veteran does not assert combat duty.  The Board notes 
that review of service personnel records do not show that the 
veteran received any medals or decorations evincing combat 
duty.  The veteran's personnel file shows that he was 
stationed aboard Naval ships in the Pacific that were 
stationed off Vietnam in a non-combat MOS (military 
occupational specialty).  The Board finds there is no 
evidence of combat service.

The record contains private and VA treatment records dating 
back to 1992.  They do not contain a single diagnosis of PTSD 
that complies with the DSM IV.  While there are several 
passing references to PTSD in treatment notes for the 
veteran's bipolar disorder, there is no record indicating 
that the veteran has undergone treatment for PTSD.  Review of 
the VA examination in June 1993 reveals that PTSD was not 
found.  The veteran did not present with signs, symptoms, or 
history consistent with PTSD.  More recently in April 1999, 
the veteran's private psychiatrist noted the veteran did not 
have vivid nightmares or recollections to qualify for a PTSD 
diagnosis.

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.

While the veteran may well believe that he has PTSD related 
to service, as a layperson without medical expertise, he is 
not qualified to address questions requiring medical training 
for resolution, such as a diagnosis or medical opinion as to 
etiology.  See Espiritu, 2 Vet. App. 492, 494-95 (1992); 
38 C.F.R. § 3.159(a)(1) (2002).  

In summary, to establish service connection for PTSD there 
must be a current diagnosis of the disorder.  A critical 
element needed to establish service connection for PTSD is 
missing.  The veteran has submitted no competent medical 
evidence to show that he currently has PTSD.  The weight of 
the credible evidence establishes that the veteran has not 
been diagnosed with PTSD.  In sum, the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Bipolar Disorder

Review of the veteran's service medical records does not 
reveal complaint, treatment, or diagnosis of any mental 
disorder.  The veteran's periodic physical examination noted 
the veteran as psychiatrically normal.  A notation on a June 
1987 periodic medical examination noted family counseling 
with a psychiatrist in 1979.  

Review of post service medical records reveals the veteran is 
currently being treated for a bipolar disorder.  

A May 1993 Social-Industrial Survey noted the veteran was 
seen for counseling in 1981.  The veteran reported that when 
he returned from his Navy cruises, his wife would tell him he 
was a changed person.  He reported assaulting his wife in 
1973.  After a two-year period he re-enlisted in the Navy.  
He found it harder to cope and became easily irritated.  He 
could not handle the stress and began to think of suicide.  
He related becoming easily irate, and his wife was afraid of 
his temper.  The social worker suggested a diagnosis of 
borderline personality disorder.

A June 1993 VA mental disorders examination found that the 
veteran did not present with any major ongoing psychiatric 
disturbance.  He did not present with signs, symptoms, or 
history consistent with PTSD.  He did describe some emotional 
upset and situational depression and/or anxiety during the 
time of the break-up of his second marriage, but this was not 
a pervasive problem.  He noted that there was nothing in his 
presentation or history that would justify the borderline 
personality diagnosis suggested by the social worker.  No 
diagnosis of a mental disorder was made.

The veteran has submitted private treatment records that show 
treatment beginning in 1998 for bipolar disorder manifested 
with extreme irritability.  Treatment records show the 
veteran has continued treatment for bipolar disorder.  There 
is no competent medical evidence that dates the veteran's 
current bipolar disorder to the veteran's period of service.  
Likewise, there is no competent medical opinion currently of 
record that indicates the veteran's service connection 
bipolar disorder is the result of any incident or occurrence 
during the veteran's period of service.

Absent any affirmative competent medical evidence linking the 
veteran's bipolar disorder to his period of active service, 
the preponderance of the evidence is against the claim for 
service connection for bipolar disorder.

Agent Orange

With regard to the disabilities the veteran attributes to 
exposure to Agent Orange, the law provides that for veterans 
who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  The 
specified diseases are:  chloracne, Hodgkin's disease, non-
Hodgkin's lymphoma, porphyria cutanea tarda, soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, trachea, or larynx), 
and diabetes mellitus (Type 2).  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 
(1996).  

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term 
"Vietnam era" means the period beginning on February 28, 
1961 and ending on May 7, 1975 in the case of a veteran who 
served in the Republic of Vietnam during that period).  See 
VAOPGCPREC 27-97.  Similarly, in another precedent opinion, 
the VA General Counsel concluded that the term "service in 
Vietnam" does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  
Again, a showing of actual duty or visitation in the Republic 
of Vietnam is required to establish qualifying service in 
Vietnam.  

The evidence of record shows that the veteran served in the 
United States Navy during the Vietnam conflict.  The 
veteran's service personnel record indicates the veteran 
served on the U.S.S. Oriskany, CVA-34, an aircraft carrier.  
The veteran reports that he served in the ships laundry, dry 
cleaning plant, ship's store, and soda fountain.  The record 
does not establish, nor does the veteran contend, that the 
veteran was ever stationed or visited Vietnam proper.  
Accordingly, the presumptive provisions of 38 C.F.R. 
§ 3.307(a)(6)(iii) are not applicable to this case.  
Therefore, the Board finds that service connection for 
tumor/cyst, a skin condition, hair loss, tingling/numbness in 
the arms and feet, and a disability manifested by slow 
healing wounds due to exposure to Agent Orange is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309(e).  

The veteran argues that because he was stationed off the 
shore of Vietnam, he was under the flight path of aircraft 
that sprayed herbicide he should be deemed exposed and the 
presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iii) should 
apply to the case.  The restrictions of 38 C.F.R. 
§ 3.307(a)(6)(iii) are clear, in order for the provision to 
apply, service in the waters offshore is included only if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  In Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994), the Court held that in a case where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law.

Service medical records do not document any treatment for 
tumor/cyst, a skin condition, hair loss, tingling/numbness in 
the arms, and a disability manifested by slow healing wounds, 
and the medical evidence shows that the veteran was first 
treated many years after his discharge from service.  
Furthermore, there is no competent evidence linking the 
veteran's any of the currently diagnosed tumor/cyst, skin 
condition, hair loss, tingling/numbness in the arms and feet, 
or disability manifested by slow healing wounds with his 
military service.  Therefore, service connection on a direct 
basis for these disorders may not be granted.

Service medical records do record one complaint of a 
"tingling" sensation in both feet for a period of two 
months in December 1970.  The veteran was noted to have a 
normal vascular supply and innervation.  Subsequent treatment 
notes and physical examinations do not mention further 
complaints or diagnoses relevant to the disorder.  The 
veteran first reported intermittent tingling in the hands or 
feet in a June 1993 general medical examination.  Although 
the examiner was not able to find any abnormality he 
suggested there might be intermittent cervical and lumbar 
nerve irritation.  A May 1993 VA neurology examination 
specifically found no evidence of peripheral neuropathy.  In 
sum, there is no competent medical evidence of record that 
connects any current disorder with the in-service episode of 
tingling in the feet. 

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the present 
case further examination is not required since the evidence 
fails to suggest that any of the claimed conditions may be 
associated with any established event, injury or disease in 
service.
 
In sum, the preponderance of the evidence is against the 
claim for service connection for PTSD, bipolar disorder, 
tumor/cyst, a skin condition, hair loss, tingling/numbness in 
the arms, and a disability manifested by slow healing wounds.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bipolar disorder is 
denied.

Entitlement to service connection for tumor/cyst is denied.

Entitlement to service connection for a skin condition is 
denied.

Entitlement to service connection for hair loss is denied.

Entitlement to service connection for tingling/numbness in 
the arms and feet is denied.


Entitlement to service connection for a disability manifested 
by slow healing wounds is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



